Citation Nr: 0701326	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-07 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility on December 24, 2003.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active duty service ending 
with his retirement in July 1967.  He is a former prisoner of 
war.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 decision of a Department of Veterans 
Affairs (VA) Medical Center (VAMC).  A notice of disagreement 
was filed in November 2004, a statement of the case was 
issued in December 2004, and a substantive appeal was 
received in January 2005.


FINDINGS OF FACT

1.  The veteran received medical care at Franklin Memorial 
Hospital on December 24, 2003.  

2.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

3.  The care and services rendered on December 24, 2003, at 
Franklin Memorial Hospital, were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses 
arising from care provided on December 24, 2003, have been 
met.  38 C.F.R. § 17.120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue on appeal, no further 
discussion of VCAA is necessary at this point.  


Criteria & Analysis

The veteran is seeking entitlement to reimbursement or 
payment for unauthorized medical expenses incurred at a 
private facility on December 24, 2003.  The claims file 
reveals that he is service-connected for coronary artery 
disease with ischemic cardiomyopathy associated with 
hypertension, rated 100 percent disabling; post-traumatic 
stress disorder, rated 50 percent disabling; 
tendonitis/bursitis, right elbow, rated 10 percent disabling; 
dermatophytosis, rated 10 percent disabling; sinusitis, rated 
noncompensably disabling; carbuncle, neck, rated 
noncompensably disabling; scars, scalp, rated noncompensably 
disabling; appendicitis, rated noncompensably disabling; 
hypertension, rated noncompensably disabling; and bilateral 
deafness, rated noncompensably disabling.  His combined 
service-connected disability rating is 100 percent, effective 
October 23, 2001.  

According to the statement of the case, Medical 
Administrative Service (MAS) denied the veteran's claim under 
38 C.F.R. § 17.120 on the basis that care rendered on 
December 24, 2003, was not rendered as a result of a medical 
emergency of such a nature that delay would have been 
hazardous to life or health.  

A VA outpatient record reflects that on December 24, 2003, 
the veteran's daughter called the VA Medical Center (VAMC) in 
Togus, Maine, stating that the veteran had stubbed his toe 
last week and was diabetic.  She reported that the toe at 
first looked slightly red and swollen, and was progressively 
getting better several days later.  She reported, however, 
that a top layer of skin had come off and the toe was looking 
very red, and had a black scab.  She denied that the veteran 
had any drainage, fever, red streak up his toe/foot, or pain, 
but she reported that he had no feeling to his toe anyway.  
He was not limping while walking.  His toes were warm and 
pink, and the area of injury was slightly warmer.  The VA 
outpatient clinic had no available appointment, but advised 
her to bring the veteran in to the "UCC" that day.  The 
triage classification was noted as "urgent" requiring 
medical care within 24 hours.  The daughter was advised to 
call 911, but she reported that the veteran had no private 
insurance and may have to go locally if no ride to the VA was 
available as he lives far away.  The daughter was advised 
that the veteran may incur the cost of emergency care.  

A private treatment record from Franklin Memorial Hospital, a 
private facility located in Farmington, Maine, reflects that 
on December 24, 2003, the veteran sought treatment at the 
emergency room due to a toe ulceration.  He reported that a 
week prior he had developed a sore, and the area had begun to 
darken.  On physical examination, he had some pedal edema 
bilaterally.  He had a great toe ulceration that appeared to 
be at least a week old.  There was some ascending erythema, 
no purulence or fluctuance.  The assessment was diabetic foot 
ulcer.  He was given IV infiltration of Unasyn.  He was to 
continue on Augmentin on an outpatient basis, and obtain 
follow-up care with his treating physician.  

Treatment records on file from the VAMC in Boston, 
Massachusetts, reflect that on February 12, 2004, the veteran 
was transferred from the VAMC in Togus, Maine, to the Boston 
VAMC for peripheral vascular disease and diabetic ulcer of 
his right great toe.  The record reflects that the veteran 
stubbed his right great toe in December, and the toe had 
worsened since.  He reportedly had been transferred from 
Franklin Memorial Hospital to the Togus VAMC on February 10.  
Treatment records reflect that on March 18, 2004, the veteran 
underwent right superficial femoral posterior tibial bypass 
and amputation of the right first great toe.

Upon submission by Franklin Memorial Hospital for 
reimbursement of the charges incurred by the veteran, in 
August 2004 VA informed the hospital that services provided 
on December 24, 2003 were non-emergent, noting that symptoms 
had been present for one week.  

Upon review of the evidence of record, the Board acknowledges 
that the veteran sustained an injury to the toe a week prior 
to seeking emergency care, and although he apparently 
believed that such injury was healing, the symptoms 
experienced on December 24, 2003, led the veteran and his 
daughter to believe that his toe injury may have worsened.  
As noted, the VAMC classified the veteran's need for care as 
urgent.  Subsequent treatment records reflect that the injury 
did not in fact heal resulting in a toe amputation less than 
three months later.  It is reasonable to believe that the 
treatment administered on December 24, 2003, to include the 
Unasyn and continuation of Augmentin, may have extended the 
time in which an amputation became necessary.  It is also 
reasonable to believe that had the veteran delayed seeking 
care, the toe may have been amputated immediately.  The Board 
acknowledges that the veteran's daughter was told that he 
might incur the cost of emergency care, however, she has 
repeatedly explained that she was unable to transport the 
veteran to any medical facility due to being out of town, and 
another family member was also unable to transport the 
veteran such a far distance to the Togus VAMC.  In 
consideration of the entire record, the Board finds that 
there is a state of equipoise of the positive and the 
negative evidence on the question of whether the private care 
sought on December 24, 2003, constituted a medical emergency 
of such nature that delay would have been hazardous to life 
or health.  In such a case, the question is to be resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b).  Thus, in light 
of the evidence of record and resolving all reasonable doubt 
in the veteran's favor, the Board finds that delay of medical 
emergency treatment on December 24, 2003, would have been 
hazardous to life or health.  

Accordingly, the criteria have been met for entitlement to 
payment or reimbursement for unauthorized medical services 
provided at Franklin Memorial Hospital on December 24, 2003.  


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided at Franklin Memorial Hospital on 
December 24, 2003, is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


